Title: To George Washington from William Jackson, 7 November 1783
From: Jackson, William
To: Washington, George


                  
                     Philadelphia Novemr 7th 1783
                  
                  I am honored, my dear General, with your very flattering, and highly esteemed letter, enclosing one for the Marquis de la Fayette, and another for Doctor Franklin.
                  Words will not do justice to my sense of the favor, which your goodness has conferred—An earnest endeavor to merit the opinion you have been pleased to express—and the grateful sentiments of an obliged mind are the best returns and acknowledgements which I can make.  I am, with the most respectful attachment, and veneration Your Excellency’s obliged and devoted servant
                  
                     W. Jackson
                  
               